PER CURIAM.
Petitioner, an inmate of the Montana State Prison, appearing pro se, seeks a writ of habeas corpus, contending that he has been denied due process and equal protection of the law in that he was never granted a preliminary hearing nor was bond set on two separate new trials.
This court reversed petitioner’s conviction on his first trial and ordered a new trial. See State v. Knight, 143 Mont. 27, 387 P.2d 22. The first new trial resulted in a hung jury, the second in a verdict of guilty. We comment that during both the second and third trials petitioner was represented by the *126same counsel who appeared for him at his first trial and represented him in this court on his appeal.
We remanded the cause for a new trial and no preliminary hearing would be required, nor could one have been demanded by the petitioner since the State had proceeded against him by information. As to the matter of setting bond, such bond had been previously set by the court at the time of the original arraignment on the charge contained in the information.
There is no merit to either contention raised by petitioner and the writ is denied and the proceeding ordered dismissed.